DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Applicant’s amendment filed on January 21, 2022 was received.  Claims 1-11 were amended.  Claims 12-14 were newly added. Support of amendment can be found on page 14 and Figs. 2 and 6 of current specification.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 22, 2021. 

Claim Objections
The claim objections on claim 1 is withdrawn, because the claims have been amended.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation "the group of elongated articles" in second line.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Zheng (WO2015/109867 A1 published on July 30, 2015, use US 2016/0319446 A1 as English translation) in view of Raymond (US 4,082,869) and Kim et al. (US 2018/0371570 A1) on claims 1-10 are withdrawn, because the claims have been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Zheng (WO2015/109867 A1 published on July 30, 2015, use US 2016/0319446 A1 as English translation) in view of Raymond (US 4,082,869) and Kim et al. (US 2018/0371570 A1), as applied to Claims 1-10, in further in view of Casteran (US 2003/0202907 A1) on claims 11 is withdrawn, because the independent claim has been amended.

Claims 1, 3-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO2015/109867 A1 published on July 30, 2015, use US 2016/0319446 A1 as English translation) in view of Warichet et al. (US 2014/0120370 A1) and Kuribayashi .
Regarding claim 1, Zheng teaches a process (a method) comprising: a) passing or conveying a workpiece such as a rebar (an elongated article) through the sand (reads on cleaning media) blasting machine (1) (reads on cleaning stage) for removing oil and dust (reads on contaminants), between the apparatus are rolling conveyors along which workpiece move (Abstract, [0029], [0030], Fig. 6), reads on the claim limitations of a) conveying an elongated article through a cleaning stage to remove contaminants and blasting the elongated article with cleaning media; b) passing or conveying the workpiece such as the rebar (the elongated article) through the fluxing machine (2) (reads on flux stage), includes upper and lower rows of fluxing heads, and between the upper and lower rows of fluxing heads (reads on spray) to produce a fluxed the rebar (the elongated article), as shown in Fig. 2, is the moving passageway for the workpiece to pass through the fluxing machine (Abstract, [0007], [0008], [0029], [0031], Figs. 2, 6), which reads on the claim limitations b) conveying the elongated article through a flux stage to produce a fluxed elongated article; c) passing the workpiece though the preheating device (4) for heating the workpiece the rebar (the elongated article) ([0029], [0032], Fig. 6), reads on the claim limitations of c) heating the fluxed elongated article to produce a heated elongated article; d) a hot-dip bath also comprises an electroplating solution circulatory system for circulating the electroplating solution (the galvanizing bath) from the big bath (kettle) into the bottom of the small bath (trough) ([0011], Fig. 4), which reads on the claim limitation of circulating the galvanizing bath from the kettle to the tough; e) ) passing or conveying the heated workpiece through the holes of the two opposing walls of the small 
Zheng doesn’t explicitly teach the galvanizing bath comprising molten zinc and the galvanizing bath circulating from the kettle into a bottom of a trough disposed in the kettle by pumping the galvanizing bath from the kettle and into the bottom of the trough. However, an analogous art, Warichet teaches a method for continuously galvanizing an elongated article such as tubes, rods, wire or other work pieces pass through a metallic bath comprising zinc for providing protection against corrosion for ferrous (e.g. iron or steel) long products (Abstract, [0002], [0008]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to applying a galvanizing bath comprising zinc to the method of coating in Zheng, because Warichet disclosed the galvanization with zinc coating material is a very effective and economical for providing protection against corrosion for ferrous (e.g. iron or steel) long products (Abstract, [0008]).  
Zheng in view of Raymond do not explicitly teach the bath circulating from the kettle into a bottom of a trough disposed in the kettle by pumping the bath from the kettle and into the bottom of the trough. However, an analogous art, Kuribayashi teaches a 
Regarding claim 3, Zheng teaches wherein the step of blasting the elongated articles with sand as media, wherein the sand will have different size in nature ([0030]).  

Regarding claim 5, Zheng in view of Raymond teaches conveying the workpieces such as rebar one-by-one (the elongated articles) between the apparatus during the process comprising the steps of conveying the elongated article through the sand-blasting machine (1) (cleaning stage), the fluxing machine (2) flux stage and the hot-dip bath (5) galvanizing bath as disclosed above (abstract, [0022], Fig. 1). Zheng does not explicitly teach the conveying speed is constant.  However, examiner interprets the reference as a teaching that disclosed the speed is too slow, the productivity will be too low, whereas the speed is too fast, the treatment will not reach its target. It is concluded that the speed of conveying is critical and should be treated as a result effective parameter in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apple the constant speed in Zheng, because Zheng teach treated product is improve can be achieved when the speed of conveying is optimized in order to achieved uniformity of the treatment (Abstract, [0007]). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617F.2d 272,205 USPQ215.
 Regarding claim 6, Zheng teaches workpieces, such as a rebars (elongated articles comprise sticks of reinforcing bar) (Abstract).  
Regarding claim 7, Zheng teaches a process as disclosed above, Zheng does not explicitly teach the speed of conveying.  However, examiner interprets the reference as a Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617F.2d 272,205 USPQ215.
Regarding claim 8, Zheng teaches a process as disclosed above, Zheng does not explicitly teach the speed of conveying.  However, examiner interprets the reference as a teaching that disclosed the speed is too slow, the productivity will be too low, whereas the speed is too fast, the treatment will not reach its target. It is concluded that the speed of conveying is critical and should be treated as a result effective parameter in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apple the speed of 35-50 feet per minute in Zheng, because Zheng teach treated product is improve can be achieved when the speed of conveying is optimized (Abstract). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617F.2d 272,205 USPQ215.
Regarding claim 9, Zheng teaches a process as disclosed above, Zheng does not explicitly teach wherein the step of circulating the galvanizing bath from the kettle into the bottom of the trough further comprises the step of circulating the galvanizing bath into a 
Regarding claim 12, Zheng teaches the process comprising cooling chamber to cool the galvanized workpiece such as rebar therefor formed a cooled workpiece such as rebar (Abstract, [0035]).  
Regarding claim 13, Zheng teaches the workpiece passes though the cooling chamber (7) for cooling and passivating to get the finished product [0035], Fig. 6).  

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO2015/109867 A1 published on July 30, 2015, use US 2016/0319446 A1 as .
Regarding claim 2, Zheng teaches a process of continuously galvanizing workpieces comprising the steps of conveying the elongated article through the sand-blasting machine (1) (cleaning stage), the fluxing machine (2) flux stage and the hot-dip bath (5) galvanizing bath as disclosed above ([0022], Fig. 1).  Zheng in view of Warichet and Kuribayashi do not explicitly teach the elongated article comprises a plurality of elongated articles and using grooved rollers to maintain a fixed spacing between the plurality of elongated articles.  However, an analogous art, Raymond teaches a method for continuously galvanizing elongated articles such as tubes, rods, wire or other work pieces pass through galvanizing bath, wherein the workpiece can be presented single strand or multiple strand continuous wire or rod side-by-side in a group (a plurality of elongated articles) and using longitudinal ribs (19) serve as guides to center the work piece (grooved rollers) to maintain a fixed spacing between the side by side elongated articles as shown in Figs. 1 and 4 (Abstract, Col. 2, lines 59-62, Figs. 1 and 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply multiple strand continuous wire or rod side-by-side in a group and comprising zine and aluminum in the galvanizing hot-dip bath which is heated to the method of coating in Zheng, because Raymond disclosed the embodiments of single strand or multiple strand continuous wire or rod side-by-side in a group and using grooved rollers to maintain a fixed spacing between the side by side 
Regarding claim 10, Zheng teaches the process as disclosed above. Zheng does not explicitly teach providing a nitrogen atmosphere around the trough.  However, an analogous art, Raymond teaches a method for continuously galvanizing elongated articles such as tubes, rods, wire or other work pieces pass through galvanizing bath, wherein the trough is enclosed in an inert atmosphere (including nitrogen atmosphere commonly) as shown in Figs. 1 and 6 (Abstract, Col. 3, lines 8-13, Figs. 1 and 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an inert atmosphere to the method of coating in Zheng, because Raymond disclosed enclosed in an inert atmosphere eliminating the formation of "galvanizers' dross", oxides of aluminum, etc (Abstract).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (WO2015/109867 A1 published on July 30, 2015, use US 2016/0319446 A1 as English translation) in view of Warichet et al. (US 2014/0120370 A1) and Kuribayashi et al. (WO2016/175059 A1 published on November 03, 2016, use US 2018/0137974 A1 as English translation) as applied to claims 1, 3-9, and 12-13, and further in view of Casteran (US 2003/0202907 A1).
Regarding claim 11, Zheng teaches the process as disclosed above. Zheng does not explicitly teach the step of controlling the movement of groups of the elongated articles into a bundling area.  However, an analogous art, Casteran teaches a method handling elongated workpieces comprising bundling the elongated workpieces for lifting or 
Regarding claim 14, Zheng teaches the process and cooling and passivating the workpieces as disclosed above ([0035]). Zheng does not explicitly teach the step of bundling the plurality of additional passivated elongated articles together.  However, an analogous art, Casteran teaches a method handling elongated workpieces comprising bundling the elongated workpieces for lifting or storage as shown in Figs 1 ([0031]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply bundling the workpiece in the bundling area to the method of coating in Zheng, because Casteran disclosed enclosed the bundling is preferred for handling the elongate objects ([0031]).

Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments filed on January 21, 2022, with respect to the rejection(s) of claim(s) 1-14, under 35 U.S.C. §103(a) have been fully considered and are persuasive. Therefore, the reject ion has been withdrawn. 

Applicant’s principal arguments are 
No combination of Zheng, Raymond, Kim, or Casteran renders claim 1 obvious. In particular, no combination of the cited references considered as a whole discloses at least, “circulating, in a kettle holding a galvanizing bath comprising molten zinc, the galvanizing bath from the kettle into a bottom of a trough disposed in the kettle by pumping the galvanizing bath from the kettle and into the bottom of the trough,” as now recited in amended claim 1.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, have been fully considered and are persuasive. Therefore, the reject ion has been withdrawn.   However, the arguments are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI Y ZHANG/Primary Examiner, Art Unit 1717